107 F.3d 924
323 U.S.App.D.C. 291
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.John Q. WESLEY, Jr., Appellant.
No. 96-3010.
United States Court of Appeals, District of Columbia Circuit.
Oct. 9, 1996.Rehearing Denied Dec. 5, 1996.

Before SILBERMAN, RANDOLPH, and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED and ADJUDGED that appellant's convictions be affirmed.  The district court did not abuse its discretion in denying appellant's motion for mistrial in light of both the overwhelming evidence against appellant and the curative instruction given by the district court.  See United States v. Eccleston, 961 F.2d 955, 961 (D.C.Cir.1992);  McIntosh v. United States, 309 F.2d 233 (D.C.Cir.1962), cert. denied, 373 U.S. 944 (1963).  In addition, the March 24, 1996 retyped indictment did not implicate the Speedy Trial Act.  See Fed.R.Crim.P. 7(c)(3).  Finally, the evidence was clearly sufficient to show that appellant possessed 5 grams or more of cocaine base with the intent to deliver.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.